Title: To Alexander Hamilton from Tench Coxe, 18 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, January 18, 1795. “It appears necessary that order should be taken upon the subject of gauging wines paying duty ad valorem. It is understood, that they are not gauged to establish the sum of duty, but it is necessary that they should be gauged to enable the inspectors of the Revenue to mark and certify the quantity. The expence of gauging and authority to incur it in the Business of the Customs are the points to be decided upon.”
